DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 20180328747 A1) in view of Wang (US 20180357900 A1).

Regarding claim 1, Farmer discloses a method comprising: 
figs. 2C, 3, 4A-4B and 6-11; [0062] The requestor interface 131 may be configured to facilitate communication between the ride matching system 130 and the requestor application 121 operating on each of a plurality of requestor computing devices 120. The requestor interface 131 may be configured to periodically receive ride requests, location information, a request location (also referred to as a "pick-up" location), requestor status information, a location of the requestor computing device, progress toward a request location by the requestor computing device, and/or any other relevant information from the requestor computing device 120 when the requestor application 121 is active on the requestor computing device 120. The ride request may include a requestor identifier, location information for the requestor computing device 120, a pick-up location for the ride request, one or more destination locations, a pick-up time, and/or any other suitable information associated with providing a service to a requestor. [0066] The provider application 151 may allow a user to accept a ride request, monitor the status of a matched ride, obtain or generate navigation directions or a mapped route for a matched ride, get paid for a ride, monitor past rides, perform any other provider-oriented services related to the ride matching system 130, and/or obtain any other provider-oriented information from the ride matching system 130.); 
monitoring, by the networked system, a user device of the driver as the driver traverses a navigation route to the destination, the monitoring including receiving device data from the user device of the driver ([0036] The ride matching system (also referred to as a "dynamic transportation matching system") 130 may identify available providers that are registered with the ride matching system 130 through an application on their provider communication device 150A. The ride matching system 130 may send the ride request to a provider communication device 150A and the provider 140A may accept the ride request through the provider communication device 150A. [0065] The provider interface 132 may include any software and/or hardware configured to send and receive communications and/or other information between the ride matching system 130 and a plurality of provider computing devices 150. The provider interface 132 may be configured to periodically receive location information of the provider computing device 150, provider status information, and/or any other relevant information from the provider computing device 150 when the provider application 151 is active on the provider computing device 150.); 
inferring from the device data received from the user device of the driver, by a hardware processor of the networked system, that the driver is planning to stop in an illegal stopping zone located with a predetermined distance to the destination ( [0065] The provider interface 132 may include any software and/or hardware configured to send and receive communications and/or other information between the ride matching system 130 and a plurality of provider computing devices 150. The provider interface 132 may be configured to periodically receive location information of the provider computing device 150, provider status information, and/or any other relevant information from the provider computing device 150 when the provider application 151 is active on the provider computing device 150. Additionally, the provider interface 132 may be configured to send ride requests, location information of a requestor computing device 120, pick-up locations, travel routes, pick-up estimates, traffic information, provider updates/notifications, and/or any other relevant information to the provider application 151 of the provider computing device 150. The provider interface 132 may update a provider information data store 136B with provider information received and/or sent to the provider, a status of the provider, a provider computing device location, and/or any other relevant information. [0067] The ride matching module 133 may include a software module that is configured to process ride requests, ride responses, and other communications between requesters and providers of the ride matching system 130 to match a requestor and a provider for a requested service. For example, the ride matching module 133 may be configured to identify available providers for a ride request from a requestor by identifying a geographic region associated with the pick-up location and may search a provider information data store 136B to identify available providers within a predetermined distance of the pick-up location and/or the geographic region. [0068] The ride matching module 133 may include a pickup location evaluation module 134A, a travel time estimation module 134B, and a provider selection module 135 that are configured to allow the ride matching module to perform efficient matching using the dynamic model described herein. For example, when the ride matching module 133 receives the request, the ride matching module may pass the transport request information including the request location, the request time, the requestor identifier, the location of the requester, and/or any other relevant information to the pickup location evaluation module 134A, the travel time estimation module 134B, or both. [0039] and [0069] The pickup location evaluation module 134A may be configured to evaluate a request location to determine if the request location is associated with a poor location and/or if an alternate request location may result in a better interaction between a provider and a requestor. The pickup location evaluation module 134A may receive the request location and may evaluate whether a modified request location may be provided for the request based on the request location. For example, the pickup location evaluation module 134A may be configured to implement a filter for pickup location scores to optimize estimated time to travel and estimated time to destination considering locations only that have a pickup location score that meets a threshold. The pickup evaluation module 134A may filter out those locations that have a poor pickup location score and then optimize the routes based on pickup locations that have pickup location scores that are over the threshold. Alternatively and/or additionally, deltas between different pickup location scores of different locations can be evaluated to determine which location is optimal, particularly when no significant savings in estimated time to travel and/or estimated time to destination can be found. In some embodiments, the pickup location score may be calculated based on previous ride history data to evaluate the location for its fitness as a pickup location. The previous ride history data can also include a number of cancellations associated with that pickup location, either initiated by the provider or the requestor, which can affect the location score of the pickup location to indicate whether it is prone to cancellations. The fitness of the location can be an objective measurement that indicates the pickup location may likely result in reduced wait time for the requestor, while increasing efficiency and productivity for the provider, and increasing overall resource allocation of the dynamic transportation matching system.  [0072] Additionally and/or alternatively, in some embodiments, the pickup evaluation module 134A may consider whether the provider can make a safe and legal stop to pick up the requestor. As a result, when a particular curb segment is identified as not safe, its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety. Also see [0032] location scores); and 
a first notification on a user interface of a device of the user indicating that the driver cannot stop at the destination and instructing the user to walk to an alternative location (figs. 2C, 3 and 4A-4B; [0038] an alternate request location 226 has been provided to the requestor once the request has been matched to the provider 206, along with a route 224 along which the requestor may walk to get to the alternate request location 226 (). [0039]-[0046], specifically [0046] As shown in FIG. 2C, the dynamic transportation matching system may identify a set of alternate request locations associated with one or more of the curb segments 238A-238M, 240A-240F, and 242A and may identify that a location associated with the curb sub-segment 242A is the best alternate request location for the request. As such, the dynamic transportation matching system may modify the request location 202 to the modified request location 226 and navigate the requestor to the modified request location 226.  Also see [0072] Additionally and/or alternatively, in some embodiments, the pickup evaluation module 134A may consider whether the provider can make a safe and legal stop to pick up the requestor. As a result, when a particular curb segment is identified as not safe, its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety.), and 
a second notification on a user interface of the user device of the driver indicating the illegal stopping zone, the alternative location, and that the user has been notified about the alternative location ([0053] FIGS. 4A-4B illustrate example interface approaches to display data related to optimizing pickup locations, in accordance with an embodiment of the present techniques. In the example 400 of FIG. 4, an application interface 410 is illustrated, as may be displayed on a computing device associated with a provider and/or requestor. [0054] In the example 420 of FIG. 4B, an alternate request location 424 has been identified with regard to the request location 402. In this example, the alternate request location 424 is displayed along with a travel path 422 to the alternate request location 424. Also see [0072] Additionally and/or alternatively, in some embodiments, the pickup evaluation module 134A may consider whether the provider can make a safe and legal stop to pick up the requestor. As a result, when a particular curb segment is identified as not safe, its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety.). 
Farmer does not expressly disclose based on the inferring from the device data received from the user device of the driver that the driver is planning to stop in the illegal stopping zone and based on the driver being within a predetermined distance of the illegal stopping zone, causing presentation, by the networked system, of a notification on a user interface of the user device of the driver indicating the illegal stopping zone. However figs. 2C, 3 and 4A-4B; [0039]-[0041], and [0072] teaches curb segments associated with locations having poor pickup locations scores 238A-238K are displayed in a first pattern (e.g., a striped pattern). The locations or curb segments with poor pickup locations may not meet a pickup location score threshold value and thus may be incompatible or undesirable locations for using as an alternate request location (i.e. illegal stopping zone). [0065] The provider interface 132 may include any software and/or hardware configured to send and receive communications and/or other information between the ride matching system 130 and a plurality of provider computing devices 150. The provider interface 132 may be configured to periodically receive location information of the provider computing device 150, provider status information, and/or any other relevant information from the provider computing device 150 when the provider application 151 is active on the provider computing device 150. Additionally, the provider interface 132 may be configured to send ride requests, location information of a requestor computing device 120, pick-up locations, travel routes, pick-up estimates, traffic information, provider updates/notifications, and/or any other relevant information to the provider application 151 of the provider computing device 150. The provider interface 132 may update a provider information data store 136B with provider information received and/or sent to the provider, a status of the provider, a provider computing device location, and/or any other relevant information. [0066] A provider computing device 150 may include any computing device that is configured to communicate with a ride matching system 130 and/or provider computing device 150 over one or more communication networks 170. The provider computing device 150 may comprise a processor, a computer-readable memory, and communication hardware and/or software to allow the provider computing device 150 to communicate over one or more communication networks 170. For example, a provider computing device 150 may include a mobile phone, a tablet, a smart watch, a laptop computer, a desktop computer, and/or any other suitable device having a processor, memory, and communication hardware. In some embodiments, the provider computing device 150 may include a provider application 151 that is configured to manage communications with the ride matching system 130 and interface with the user of the provider computing device 150. The provider application 151 may allow a user to accept a ride request, monitor the status of a matched ride, obtain or generate navigation directions or a mapped route for a matched ride, get paid for a ride, monitor past rides, perform any other provider-oriented services related to the ride matching system 130, and/or obtain any other provider-oriented information from the ride matching system 130. [0110] At step 820, if the requestor declined or did not accept the modified request location, the dynamic transportation matching system may confirm the initial request location to the provider and/or not provide any updated location to the provider computing device. [0111] At step 822, if the requestor accepted the modified request location, the dynamic transportation matching system may send the modified request location to the provider computing device for routing and transportation to the modified request location.
Wang, from a similar field of endeavor, teaches based on the inferring from the device data received from the user device of the driver that the driver is planning to stop in the illegal stopping zone and based on the driver being within a predetermined distance of the illegal stopping zone, causing presentation, by the networked system, of a notification on a user interface of the user device of the driver indicating the illegal stopping zone ([0067] When integrated into an in-dash navigation system, the vehicle's display may be used to show a legal parking related notification in accordance with an exemplary embodiment of the present invention as described above. [0068] An exemplary embodiment of the present invention may optionally include a geographical information system (GIS) to capture, display, and otherwise analyze data. The GIS may integrate an electronic or digital map, for instance, as a layer (such as GOOGLE MAPS, which is an electronic mapping service provided by Google, a subsidiary of Alphabet Inc., etc.) to be viewed on a computing device 132. With this integration, roadways may be displayed from a map database which presents the analyzed data as to the location of potentially available legal parking and route planning to a parking zone with a greater potential of finding legal parking, where the options can be displayed to the user to help plan his or her route accordingly, or see automatically generated suggestions about routes, etc. For example, the user can be given a suggestion of a potential route to a parking zone where there is more available legal parking than in another area. [0112] Referring now to FIG. 6, shown is a schematic diagram illustrating an approach for sending a notification to a user in accordance with an exemplary embodiment of the present invention. The computing system 100 may determine when the user shows parking intent through identifying speed and location, or through an actual request. As depicted, the computing system 100 may provide the user with a notification of potential parking violations at a time when the vehicle 500 (i.e., having the remote computing device 132 located in it) is within a predetermined radius "r" 502 of a destination. The destination may, for example, be a desired location or region the user wishes to park, or may be a determined location having available legal parking. The area which is established by this radius 502 is referred to herein as the impact zone 504. [0075] an alert issued to a user about available legal parking and/or illegal parking in order to secure a legally available parking spot while avoiding parking violations. [0106] As a result, these parking locations, whether occupied, illegal, or potentially available legal can be displayed to the user through, for example, different formats where the user can tell what might be an illegal parking location, an occupied parking location, or a potentially available parking location. The user might prefer the computing system to identify only occupied and illegal parking location. Or, users may only be concerned with illegal parking locations and only want to receive legal parking related data about parking locations that are illegal.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to determine based on the inferring from the device data received from the user device of the driver that the driver is planning to stop in the illegal stopping zone and based on the driver being within a predetermined distance of the illegal stopping zone, causing presentation, by the networked system, of a notification on a user interface of the user device of the driver indicating the illegal stopping zone as suggested by Wang in the system taught by Farmer in order  The motivation for doing so would have been to alert a user about illegal parking area (as suggested by Wang [0075])

Regarding claim 2, Farmer in view of Wang discloses the method of claim 1, further comprising: in response to the inferring from the device data received from the user device of the driver that the driver is planning to stop in the illegal stopping zone, identifying an alternative location for stopping; and causing presentation of the alternative location of the user interface (Farmer figs. 2C, 3, 4A-4B and 7-10; [0039]-[0045] teaches identifying and displaying alternative locations for stopping based on the location score.  [0046] As shown in FIG. 2C, the dynamic transportation matching system may identify a set of alternate request locations associated with one or more of the curb segments 238A-238M, 240A-240F, and 242A and may identify that a location associated with the curb sub-segment 242A is the best alternate request location for the request. [0044] As shown in FIG. 2C, some curb segments may be further segmented to incorporate local features and/or landmarks in a map. For example, the curb segments 240A-240B and 242A are sub-segments of a traditional curb segment. However, the sub-segments 240A-240B are divided by a third sub-segment 242A. The third sub-segment 242A has a better pickup location score than the sub-segments 240A-240B. The sub-segment 242A indicates that the curb has a particular quality that makes it a particularly good location for requests to be matched. This is most likely due to a loading zone, temporary parking area, and/or other local feature of the curb that allow the location to be particularly good for matching rides. [0065] The provider interface 132 may include any software and/or hardware configured to send and receive communications and/or other information between the ride matching system 130 and a plurality of provider computing devices 150. The provider interface 132 may be configured to periodically receive location information of the provider computing device 150, provider status information, and/or any other relevant information from the provider computing device 150 when the provider application 151 is active on the provider computing device 150. Additionally, the provider interface 132 may be configured to send ride requests, location information of a requestor computing device 120, pick-up locations, travel routes, pick-up estimates, traffic information, provider updates/notifications, and/or any other relevant information to the provider application 151 of the provider computing device 150. The provider interface 132 may update a provider information data store 136B with provider information received and/or sent to the provider, a status of the provider, a provider computing device location, and/or any other relevant information. [0067] The ride matching module 133 may include a software module that is configured to process ride requests, ride responses, and other communications between requesters and providers of the ride matching system 130 to match a requestor and a provider for a requested service. For example, the ride matching module 133 may be configured to identify available providers for a ride request from a requestor by identifying a geographic region associated with the pick-up location and may search a provider information data store 136B to identify available providers within a predetermined distance of the pick-up location and/or the geographic region. [0068] The ride matching module 133 may include a pickup location evaluation module 134A, a travel time estimation module 134B, and a provider selection module 135 that are configured to allow the ride matching module to perform efficient matching using the dynamic model described herein. For example, when the ride matching module 133 receives the request, the ride matching module may pass the transport request information including the request location, the request time, the requestor identifier, the location of the requester, and/or any other relevant information to the pickup location evaluation module 134A, the travel time estimation module 134B, or both. [0039] and [0069] The pickup location evaluation module 134A may be configured to evaluate a request location to determine if the request location is associated with a poor location and/or if an alternate request location may result in a better interaction between a provider and a requestor. The pickup location evaluation module 134A may receive the request location and may evaluate whether a modified request location may be provided for the request based on the request location. For example, the pickup location evaluation module 134A may be configured to implement a filter for pickup location scores to optimize estimated time to travel and estimated time to destination considering locations only that have a pickup location score that meets a threshold. The pickup evaluation module 134A may filter out those locations that have a poor pickup location score and then optimize the routes based on pickup locations that have pickup location scores that are over the threshold. Alternatively and/or additionally, deltas between different pickup location scores of different locations can be evaluated to determine which location is optimal, particularly when no significant savings in estimated time to travel and/or estimated time to destination can be found. In some embodiments, the pickup location score may be calculated based on previous ride history data to evaluate the location for its fitness as a pickup location. The previous ride history data can also include a number of cancellations associated with that pickup location, either initiated by the provider or the requestor, which can affect the location score of the pickup location to indicate whether it is prone to cancellations. The fitness of the location can be an objective measurement that indicates the pickup location may likely result in reduced wait time for the requestor, while increasing efficiency and productivity for the provider, and increasing overall resource allocation of the dynamic transportation matching system.  ).

Regarding claim 3, Farmer in view of Wang discloses the method of claim 2, wherein the identifying the alternative location comprises selecting, from machine learned locations that are Farmer figs. 2C, 3, 4A-4B and 7-10; [0039] The pickup location score threshold value may be determined based on historical data of previous pickup locations, time to pickup, time from pickup to start of ride, or other factors such as ease of navigation to the location, legality and safety of the location for the provider to pick up the requestor, historical reduced cancelations, historical numbers of successful pickups, etc. [0069] The pickup location evaluation module 134A may be configured to evaluate a request location to determine if the request location is associated with a poor location and/or if an alternate request location may result in a better interaction between a provider and a requestor. The pickup location evaluation module 134A may receive the request location and may evaluate whether a modified request location may be provided for the request based on the request location. For example, the pickup location evaluation module 134A may be configured to implement a filter for pickup location scores to optimize estimated time to travel and estimated time to destination considering locations only that have a pickup location score that meets a threshold. The pickup evaluation module 134A may filter out those locations that have a poor pickup location score and then optimize the routes based on pickup locations that have pickup location scores that are over the threshold. Alternatively and/or additionally, deltas between different pickup location scores of different locations can be evaluated to determine which location is optimal, particularly when no significant savings in estimated time to travel and/or estimated time to destination can be found. In some embodiments, the pickup location score may be calculated based on previous ride history data to evaluate the location for its fitness as a pickup location. [0054] In the example 420 of FIG. 4B, an alternate request location 424 has been identified with regard to the request location 402. For example, as described earlier, a threshold distance around the request location 402 may be determined, and a set of alternate request locations evaluated until one (or more, in some embodiments) is found to reduce one of an ETA or ETD, or both, by a particular amount over the original route (as illustrated in FIG. 4A). In this example, the alternate request location 424 is displayed along with a travel path 422 to the alternate request location 424. With this particular alternate request location 424, it can be seen that the provider's route 426 to the alternate request location 424 is more efficient (i.e., shorter, with no turns), and allows for the journey to the destination to proceed immediately down the street 428 after the pickup, without a need for any turns around the block, etc. [0072] Additionally and/or alternatively, in some embodiments, the pickup evaluation module 134A may consider whether the provider can make a safe and legal stop to pick up the requestor. As a result, when a particular curb segment is identified as not safe, its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety. And cited above sections of [0065]-[0069] and [0072]).

Regarding claim 4, Farmer in view of Wang discloses the method of claim 2, wherein the identifying the alternative location comprises: determining whether a next legal stopping zone is available by extending the navigation route past the illegal stopping zone a threshold distance; and based on a next legal stopping zone being available within the threshold distance, selecting the to a next legal stopping zone in the direction that the driver is traveling as the alternative location, or based on no next legal stopping zone being available within the threshold distance, selecting a location short of the destination as the alternative location (Farmer figs. 2C, 3 and 4A-4B; [0039]-[0043] teaches identifying and displaying alternative locations for stopping based on the location score.  [0046] As shown in FIG. 2C, the dynamic transportation matching system may identify a set of alternate request locations associated with one or more of the curb segments 238A-238M, 240A-240F, and 242A and may identify that a location associated with the curb sub-segment 242A is the best alternate request location for the request. [0054] In the example 420 of FIG. 4B, an alternate request location 424 has been identified with regard to the request location 402. For example, as described earlier, a threshold distance around the request location 402 may be determined, and a set of alternate request locations evaluated until one (or more, in some embodiments) is found to reduce one of an ETA or ETD, or both, by a particular amount over the original route (as illustrated in FIG. 4A). In this example, the alternate request location 424 is displayed along with a travel path 422 to the alternate request location 424. With this particular alternate request location 424, it can be seen that the provider's route 426 to the alternate request location 424 is more efficient (i.e., shorter, with no turns), and allows for the journey to the destination to proceed immediately down the street 428 after the pickup, without a need for any turns around the block, etc.  And cited above sections of [0065]-[0069] and [0072]).

Regarding claim 5, Farmer in view of Wang discloses the method of claim 2, wherein the identifying the alternative location comprises: identifying a plurality of alternative locations; ranking the alternative locations based on one or more of distance, traffic, ease of walking for a rider, ease of driver to navigate to, and proximity to the destination indicated by the user; and selecting a best ranked alternative location (Farmer figs. 2C, 3 and 4A-4B; [0039]-[0044] teaches identifying and displaying alternative locations for stopping based on the location score. [0039] The pickup location score threshold value may be determined based on historical data of previous pickup locations, time to pickup, time from pickup to start of ride, or other factors such as ease of navigation to the location, legality and safety of the location for the provider to pick up the requestor, historical reduced cancelations, historical numbers of successful pickups, etc. [0072] Additionally and/or alternatively, in some embodiments, the pickup evaluation module 134A may consider whether the provider can make a safe and legal stop to pick up the requestor  [0046] As shown in FIG. 2C, the dynamic transportation matching system may identify a set of alternate request locations associated with one or more of the curb segments 238A-238M, 240A-240F, and 242A and may identify that a location associated with the curb sub-segment 242A is the best alternate request location for the request.).

Regarding claim 6, Farmer in view of Wang discloses the method of claim 2, wherein the identifying the alternative location comprises identifying a parking location associated with the destination for pick-up of an item to be delivered to the user (Farmer [0042] The differences in pickup location scores between the various areas may be due to the road conditions, configurations, and/or features of the roads 214 and buildings 216. For example, the curb segments 238A and 238J may be on busy one way roads with parking on those streets that makes it difficult to find a suitable space to stop and enable an interaction between a provider and a requestor. Further, those areas may be closed off due to construction, may be inaccessible by pedestrians, and/or may be inaccessible by providers. Any number of different reasons may exist for the poor location scores associated with those locations 238A-238K and these are only a couple examples of the types of obstacles that may result in poor location scores. However, by using pickup location scores based on historical ride data, the dynamic transportation matching system may identify that these locations are not good locations for selecting as a modified request location for a request. [0043] As can be seen in FIG. 2C, the locations associated with the curb segments 240A-204F and 242A are better locations for the request. As such, the system may determine alternate request locations surrounding the request location and may determine pickup location scores associated with those curb segments and/or the specific alternate request locations. The pickup location scores associated with the surrounding curb segments may be identified and ranked to determine the best possible alternate request locations for the request. [0044] As shown in FIG. 2C, some curb segments may be further segmented to incorporate local features and/or landmarks in a map. For example, the curb segments 240A-240B and 242A are sub-segments of a traditional curb segment. However, the sub-segments 240A-240B are divided by a third sub-segment 242A. The third sub-segment 242A has a better pickup location score than the sub-segments 240A-240B. The sub-segment 242A indicates that the curb has a particular quality that makes it a particularly good location for requests to be matched. This is most likely due to a loading zone , temporary parking area, and/or other local feature of the curb  (i.e. “a parking location associated with the destination for pick-up of an item to be delivered to the user”) that allow the location to be particularly good for matching rides.).

Regarding claim 7, Farmer in view of Wang discloses the method of claim 1, wherein: the device data comprises location data of the user device of the driver along the navigation route (Farmer [0065]-[0069] and [0072]); and the inferring comprises: accessing, from a data storage, illegal stopping zone data; and triangulating the device data with the illegal stopping zone data, the triangulating comprising detecting from the location data that the driver is within a threshold distance of the illegal stopping zone (Farmer figs. 2C, 3, 4A-4B, and 11-14;  [0064] and [0066] requestor computing device 120 and/or provider computing device 150  may include any device that is configured to communicate with a ride matching system 130 and/or provider computing device 150 over one or more communication networks 170. The requestor computing device 120 may comprise a processor, a computer-readable memory, and communication hardware and/or software to allow the requestor computing device 120 to communicate over one or more communication networks 170. [0129] As shown in FIG. 12, management system 1202 may be configured to collect data from various data collection devices 1204 through a data collection interface 1206. [0037] and [0066] A provider 206 has been matched to the request, and is presented with a navigation route 208 (e.g., provided by a ride matching system, self-determined by sending a location to an online navigation system, etc.) to the requestor's location 202. [0142] communication system includes hardware and/or software components to communicate with satellite-based or ground-based location services, such as GPS (global positioning system). [0053] FIGS. 4A-4B illustrate example interface approaches to display data related to optimizing pickup locations, in accordance with an embodiment of the present techniques. In the example 400 of FIG. 4, an application interface 410 is illustrated, as may be displayed on a computing device associated with a provider and/or requestor. [0024] an estimated time of travel (ETT) is determined that indicates an estimated time it would take for the requestor to travel to one or more of the alternate request locations within a threshold distance (e.g., within the particular geographical area) of the original request location, and a determination is made whether the ETA to one of the alternate request locations, taking into account the ETT to the alternate request locations, would be less than the ETA to the original request location. [0047] A threshold distance 304 from the request location is determined; Also see [0039]-[0046], [0065]-[0069] and [0072] as discussed above. Also Wang [0106] As a result, these parking locations, whether occupied, illegal, or potentially available legal can be displayed to the user through, for example, different formats where the user can tell what might be an illegal parking location, an occupied parking location, or a potentially available parking location. If the user wants the computing system to identify all parking locations, the computing system might employ three different formats, such as three different colors or shapes, to clearly separate the three groups of parking locations from each other. However, since not all parking locations identified by the computing system as potentially available might indeed be available, at least due to the fact that not all drivers may be registered with the system, the user might prefer the computing system to identify only occupied and illegal parking location. Or, users may only be concerned with illegal parking locations and only want to receive legal parking related data about parking locations that are illegal. [0112] Referring now to FIG. 6, shown is a schematic diagram illustrating an approach for sending a notification to a user in accordance with an exemplary embodiment of the present invention. The computing system 100 may determine when the user shows parking intent through identifying speed and location, or through an actual request. As depicted, the computing system 100 may provide the user with a notification of potential parking violations at a time when the vehicle 500 (i.e., having the remote computing device 132 located in it) is within a predetermined radius "r" 502 of a destination. The destination may, for example, be a desired location or region the user wishes to park, or may be a determined location having available legal parking. The area which is established by this radius 502 is referred to herein as the impact zone 504. [0075] an alert issued to a user about available legal parking and/or illegal parking in order to secure a legally available parking spot while avoiding parking violations.).

Farmer [0065] The provider interface 132 may include any software and/or hardware configured to send and receive communications and/or other information between the ride matching system 130 and a plurality of provider computing devices 150. The provider interface 132 may be configured to periodically receive location information of the provider computing device 150, provider status information, and/or any other relevant information from the provider computing device 150 when the provider application 151 is active on the provider computing device 150. Additionally, the provider interface 132 may be configured to send ride requests, location information of a requestor computing device 120, pick-up locations, travel routes, pick-up estimates, traffic information, provider updates/notifications, and/or any other relevant information to the provider application 151 of the provider computing device 150. The provider interface 132 may update a provider information data store 136B with provider information received and/or sent to the provider, a status of the provider, a provider computing device location, and/or any other relevant information. [0067] The ride matching module 133 may include a software module that is configured to process ride requests, ride responses, and other communications between requesters and providers of the ride matching system 130 to match a requestor and a provider for a requested service. For example, the ride matching module 133 may be configured to identify available providers for a ride request from a requestor by identifying a geographic region associated with the pick-up location and may search a provider information data store 136B to identify available providers within a predetermined distance of the pick-up location and/or the geographic region.  Also see [0066]-[0069] and [0072].); 
Farmer figs. 2C-4B; [0021] the dynamic transportation matching system continues to perform updated estimated time of arrival (ETA is equal to distance divided by speed of travel) calculations of the provider (i.e. driver) location to the requestor location. [0142] Additionally, or alternatively, communication subsystem 1420 can include hardware and/or software components to communicate with satellite-based or ground-based location services, such as GPS (global positioning system). In some embodiments, communication subsystem 1420 may include, or interface with, various hardware or software sensors. The sensors may be configured to provide continuous or and/or periodic data or data streams to a computer system through communication subsystem 1420. It is inherent that the system has determines accelerometer data (e.g. speed at which a vehicle is traveling as defined in [0019] of applicant’s as-filed written disclosure) in order to determine the ETA of the driver location to the requestor location. Also Wang [0106] As a result, these parking locations, whether occupied, illegal, or potentially available legal can be displayed to the user through, for example, different formats where the user can tell what might be an illegal parking location, an occupied parking location, or a potentially available parking location. If the user wants the computing system to identify all parking locations, the computing system might employ three different formats, such as three different colors or shapes, to clearly separate the three groups of parking locations from each other. However, since not all parking locations identified by the computing system as potentially available might indeed be available, at least due to the fact that not all drivers may be registered with the system, the user might prefer the computing system to identify only occupied and illegal parking location. Or, users may only be concerned with illegal parking locations and only want to receive legal parking related data about parking locations that are illegal. [0112] Referring now to FIG. 6, shown is a schematic diagram illustrating an approach for sending a notification to a user in accordance with an exemplary embodiment of the present invention. The computing system 100 may determine when the user shows parking intent through identifying speed and location, or through an actual request. As depicted, the computing system 100 may provide the user with a notification of potential parking violations at a time when the vehicle 500 (i.e., having the remote computing device 132 located in it) is within a predetermined radius "r" 502 of a destination. The destination may, for example, be a desired location or region the user wishes to park, or may be a determined location having available legal parking. The area which is established by this radius 502 is referred to herein as the impact zone 504. [0075] an alert issued to a user about available legal parking and/or illegal parking in order to secure a legally available parking spot while avoiding parking violations.).

Regarding claim 9, Farmer in view of Wang discloses the method of claim 1, wherein the destination comprises a pick-up location; and the inferring comprises determining an address corresponding to the pick-up location and inferring that the driver will stop within the predetermined distance of the destination, wherein the predetermined distance is within the illegal stopping zone (Farmer figs. 2C, 3 and 4A-4B; [0039]-[0046] and [0072]).

Farmer [0121] the present examples focus on on-demand ride-sharing applications.).

Regarding claim 11, Farmer in view of Wang discloses the method of claim 1, wherein causing presentation of the notification comprises presenting the illegal stopping zone visually distinguished from a legal stopping zone (Farmer figs. 2C, 3 and 4A-4B; [0039]-[0046] and [0072] teaches For example, curb segments associated with locations having poor pickup locations scores 238A-238K are shown in a first pattern (e.g., a striped pattern).  Curb segments associated with locations having moderate pickup location scores 240A-240F are shown in a second pattern (e.g., a dotted pattern). Curb segments associated with locations having good pickup location scores 242A are shown in a third pattern (e.g., solid pattern). Also Wang [0106] As a result, these parking locations, whether occupied, illegal, or potentially available legal can be displayed to the user through, for example, different formats where the user can tell what might be an illegal parking location, an occupied parking location, or a potentially available parking location. If the user wants the computing system to identify all parking locations, the computing system might employ three different formats, such as three different colors or shapes, to clearly separate the three groups of parking locations from each other. However, since not all parking locations identified by the computing system as potentially available might indeed be available, at least due to the fact that not all drivers may be registered with the system, the user might prefer the computing system to identify only occupied and illegal parking location. Or, users may only be concerned with illegal parking locations and only want to receive legal parking related data about parking locations that are illegal.).

Regarding claim 12, Farmer in view of Wang discloses the method of claim 2, further comprising calculating a route to the alternative location, the route to the alternative location being different from a route calculated to the destination (Farmer figs. 2C, 3 and 4A-4B).

Claims 13-19 are being rejected similarly to the rejection of claims 1-12 above for being directed to a system having operations/functions corresponding to claims 1-12 above whereby the scope and contents of the recited limitations are substantially the same.

Claim 20 is being rejected similarly to the rejection of claims 1 or 13  above for being directed to an system having operations/functions corresponding to claims 1 or 13 above whereby the scope and contents of the recited limitations are substantially the same.

Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive. 

Applicant argues that the prior art of record does not teach or suggested the claimed “a first notification on a user interface of a device of the user indicating that the driver cannot stop at the destination and instructing the user to walk to an alternative location; and a second notification on a user interface of the user device of the driver indicating the illegal stopping zone, the alternative location, and that the user has been notified about the alternative location”; however the examiner respectfully disagrees. Farmer teaches a first notification on a user interface of a device of the user indicating that the driver cannot stop at the destination and figs. 2C, 3 and 4A-4B; [0038] an alternate request location 226 has been provided to the requestor once the request has been matched to the provider 206, along with a route 224 along which the requestor may walk to get to the alternate request location 226 (). [0039]-[0046], specifically [0046] As shown in FIG. 2C, the dynamic transportation matching system may identify a set of alternate request locations associated with one or more of the curb segments 238A-238M, 240A-240F, and 242A and may identify that a location associated with the curb sub-segment 242A is the best alternate request location for the request. As such, the dynamic transportation matching system may modify the request location 202 to the modified request location 226 and navigate the requestor to the modified request location 226.  Also see [0072] Additionally and/or alternatively, in some embodiments, the pickup evaluation module 134A may consider whether the provider can make a safe and legal stop to pick up the requestor. As a result, when a particular curb segment is identified as not safe, its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety.), and a second notification on a user interface of the user device of the driver indicating the illegal stopping zone, the alternative location, and that the user has been notified about the alternative location ([0053] FIGS. 4A-4B illustrate example interface approaches to display data related to optimizing pickup locations, in accordance with an embodiment of the present techniques. In the example 400 of FIG. 4, an application interface 410 is illustrated, as may be displayed on a computing device associated with a provider and/or requestor. [0054] In the example 420 of FIG. 4B, an alternate request location 424 has been identified with regard to the request location 402. In this example, the alternate request location 424 is displayed along with a travel path 422 to the alternate request location 424. Also see [0072] Additionally and/or alternatively, in some embodiments, the pickup evaluation module 134A may consider whether the provider can make a safe and legal stop to pick up the requestor. As a result, when a particular curb segment is identified as not safe, its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety.). Therefore applicant’s arguments are deemed not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684